 

Exhibit 10.50

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of January 17, 2017 (this
“Amendment”), is entered into among RITCHIE BROS. AUCTIONEERS INCORPORATED, a
Canadian corporation (the “Company”), certain Subsidiaries of the Company
identified on the signature pages hereto (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and each a “Borrower”), the
Guarantors identified on the signature pages hereto, the Lenders party hereto,
and BANK OF AMERICA, N.A., as administrative agent (the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement (defined below). 



 

RECITALS

 

A.           The Borrowers, the Guarantors, the Lenders and the Administrative
Agent entered into that certain Credit Agreement dated as of October 27, 2016
(as amended and modified from time to time, the “Credit Agreement”).

 

B.           The parties hereto have agreed to amend the Credit Agreement as
provided herein.

 

C.           In consideration of the agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows.

 

AGREEMENT

 

1.          Amendments to Credit Agreement.

 

(a)          The following definition appearing in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

“Delayed-Draw Term Loan Commitment” means, as to any Term Lender, such Term
Lender’s obligation to make its portion of the Delayed-Draw Term Loan to the
Company and/or Ritchie Bros. Auctioneers (Canada) Ltd. pursuant to Section
2.01(c), in the principal amount set forth opposite such Term Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto. The aggregate principal amount of the
Delayed-Draw Term Loan Commitments of all of the Lenders as in effect on the
Closing Date is $325,000,000.

 

(b)          Section 1.05(d). Section 1.05(d) of the Credit Agreement is hereby
amended to read as follows:

 

(d)          Notwithstanding anything to the contrary contained herein, if any
Delayed-Draw Term Loan is denominated in Canadian Dollars, the Spot Rate
therefor shall be fixed as of the date of the Borrowing thereof for the term of
this Agreement.

 

(c)          Section 2.01(c). Section 2.01(c) of the Credit Agreement is hereby
amended to read as follows:

 



(c)          Delayed-Draw Term Loan. Subject to the terms and conditions set
forth herein, each Term Lender with a Delayed-Draw Term Loan Commitment
severally agrees to make its portion of a term loan to the Company and/or
Ritchie Bros.

 

 

 

 

Auctioneers (Canada) Ltd. in Dollars or Canadian Dollars in up to five (5)
Borrowings which shall all be made on a single Business Day during the
Availability Period in an amount not to exceed such Term Lender’s Delayed-Draw
Term Loan Commitment (such Borrowings, individually and collectively, the
“Delayed-Draw Term Loan”). Amounts repaid on the Delayed-Draw Term Loan may not
be reborrowed. The Delayed-Draw Term Loan may consist of Base Rate Loans (to the
extent that the initial Borrowing thereof was in Dollars), Canadian Prime Rate
Loans (to the extent that the initial Borrowing thereof was in Canadian Dollars)
or Eurocurrency Rate Loans, or a combination thereof, as further provided
herein.

 

(d)          Section 2.07(d). Section 2.07(d) of the Credit Agreement is hereby
amended to read as follows:

 

(d)          Delayed-Draw Term Loan. Each of the Company and Ritchie Bros.
Auctioneers (Canada) Ltd. shall repay the outstanding principal amount of its
Delayed-Draw Term Loan in the currency in which it was originally funded, in
installments payable on the last day of each calendar quarter (i.e. March 31,
June 30, September 30 and December 31), commencing on the first full calendar
quarter after the Delayed-Draw Term Loan has been funded, with each such
installment being equal to (i) for the first eight (8) full calendar quarters
after the Borrowing of the Delayed-Draw Term Loan, 1.25% of the original
principal amount of the Delayed-Draw Term Loan and (ii) each calendar quarter
thereafter, 2.5% of the original principal amount of the Delayed-Draw Term Loan,
in each case, as such installments may be adjusted as a result of prepayments
made pursuant to Section 2.05, unless accelerated sooner pursuant to Section
8.02; provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Delayed-Draw Term Loan shall be due and payable on the
Maturity Date.

 

2.          Effectiveness; Conditions Precedent. This Amendment shall be
effective as of the date hereof upon receipt by the Administrative Agent of
copies of this Amendment duly executed by the Loan Parties, the Required Lenders
and the Administrative Agent.

 

3.          Ratification of Credit Agreement. Each Loan Party acknowledges and
consents to the terms set forth herein and agrees that this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents.

 

4.          Authority/Enforceability. Each Loan Party represents and warrants as
follows:

 

(a)          It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)          This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity and principles of good
faith and fair dealing.

 

(c)          No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment other than (a)
those that have already been obtained and are in full force and effect, and (b)
except to the extent that the failure to obtain or make such approval, consent,

 

 2 

 

 

exemption, authorization, registration, action, notice or filing would not
reasonably be expected to have a Material Adverse Effect.

 

(d)          The execution, delivery and performance of this Amendment does not
(i) contravene the terms of any of such Person’s Organization Documents, (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien (other than Permitted Liens) under (A) any material Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, in each case, except to the
extent any such conflict, breach or contravention would not reasonably be
expected to have a Material Adverse Effect or (iii) violate any applicable Law,
except to the extent any such violation would not reasonably be expected to have
a Material Adverse Effect.

 

5.          Representations and Warranties of the Loan Parties. Each Borrower
represents and warrants that after giving effect to this Amendment (a) the
representations and warranties of the Loan Parties set forth in Article V of the
Credit Agreement are true and correct in all material respects (or if such
representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct) on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or if such representation and warranty is qualified by materiality or
Material Adverse Effect, it shall be true and correct) as of such earlier date,
and (b) no Default exists.

 

6.          Counterparts/Facsimile. This Amendment is a Loan Document. This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be an original, but all of which shall constitute
one and the same instrument. Delivery of executed counterparts of this Amendment
by facsimile or pdf shall be effective as an original.

 

7.          Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by and construed and interpreted in
accordance with the laws of the state of NEW YORK.

 

[remainder of page intentionally left blank]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWERS   AND GUARANTORS1: RITCHIE BROS. AUCTIONEERS INCORPORATED,   a
Canadian corporation

 

  By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title: Chief Financial
Officer         RITCHIE BROS. HOLDINGS LTD.,   a Canadian corporation        
By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title: President        
RITCHIE BROS. PROPERTIES LTD.,   a Canadian corporation         By: /s/ Sharon
Driscoll   Name: Sharon Driscoll   Title: President         RITCHIE BROS.
AUCTIONEERS (CANADA) LTD.,   a Canadian corporation         By: /s/ Sharon
Driscoll   Name: Sharon Driscoll   Title: President         RITCHIE BROS.
AUCTIONEERS (AMERICA) INC.,   a Washington corporation         By: /s/ Sharon
Driscoll   Name: Sharon Driscoll   Title: Agent         RITCHIE BROS. PROPERTIES
INC.,   a Washington corporation         By: /s/ Sharon Driscoll   Name: Sharon
Driscoll   Title: Agent

 

 



1 Entities are signing in both capacities

  

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 

 

BORROWERS   AND GUARANTORS2: RITCHIE BROS. HOLDINGS (AMERICA) INC., a Washington
corporation

 

  By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title: Agent         RITCHIE
BROS. HOLDINGS INC.,   a Washington corporation         By: /s/ Sharon Driscoll
  Name: Sharon Driscoll   Title: Agent         RITCHIE BROS. HOLDINGS B.V.,   a
private company with limited liability (besloten vennootschap) incorporated
under the laws of The Netherlands         By: /s/ Sharon Driscoll   Name: Sharon
Driscoll   Title: Attorney         RITCHIE BROS. PROPERTIES B.V.,   a private
company with limited liability (besloten vennootschap) incorporated under the
laws of The Netherlands         By: /s/ Sharon Driscoll   Name: Sharon Driscoll
  Title: Attorney         RITCHIE BROS. AUCTIONEERS B.V.,   a private company
with limited liability (besloten vennootschap) incorporated under the laws of
The Netherlands         By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title:
Attorney         RITCHIE BROS. SHARED SERVICES B.V.,   a private company with
limited liability (besloten vennootschap) incorporated under the laws of The
Netherlands         By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title:
Attorney

 

 



2 Entities are signing in both capacities

 

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 

 

BORROWERS

AND GUARANTORS3:

 

SIGNED for and on behalf of RITCHIE

BROS. AUCTIONEERS PTY. LTD. (ACN

080 895 898) by its attorney Sharon Driscoll

under a power of attorney dated 21 Oct. 2016

and the attorney declares that the attorney has

not received any notice of the revocation of such

power of attorney in the presence of:

)
)
)
)
)
)
)
)         /s/ Darren Watt   /s/ Sharon Driscoll Signature of witness   Signature
of attorney       Darren Jeffrey Watt     Name of witness    

 

SIGNED for and on behalf of RITCHIE BROS.

PROPERTIES PTY. LTD. (ACN 080 895 772)

by its attorney Sharon Driscoll under a power of

attorney dated 21 Oct. 2016 and the attorney

declares that the attorney has not received any

notice of the revocation of such power of

attorney in the presence of:

)
)
)
)
)
)
)
)         /s/ Darren Watt   /s/ Sharon Driscoll Signature of witness   Signature
of attorney       Darren Jeffrey Watt     Name of witness    

 

 



3 Entities are signing in both capacities

  

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 

 

BORROWERS   AND GUARANTORS4: RITCHIE BROS. PROPERTIES JAPAN KK,   a Japanese
corporation

 

  By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title: Attorney        
RITCHIE BROS. AUCTIONEERS (JAPAN) Kabushiki Kaisha,   a Japanese corporation    
    By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title: Attorney        
Signed by Sharon Driscoll for and on behalf of RITCHIE BROS. AUCTIONEERS (UK)
LIMITED, as a Borrower         By: /s/ Sharon Driscoll   Name: Sharon Driscoll  
Title: Attorney

 

 



4 Entities are signing in both capacities

 

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 

 

GUARANTORS: BRIDGEPORT AGENCIES LTD.   a British Columbia corporation

 

  By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title: President        
RITCHIE BROS. AUCTIONEERS (INTERNATIONAL) LTD.,   a British Columbia corporation
        By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title: President      
  RITCHIE BROS. FINANCIAL SERVICES LTD.,   a Canadian corporation         By:
/s/ Sharon Driscoll   Name: Sharon Driscoll   Title: Authorized Signatory      
  RITCHIE BROS. REAL ESTATE SERVICES LTD.,   a Canadian corporation         By:
/s/ Sharon Driscoll   Name: Sharon Driscoll   Title: President        
ASSETNATION, INC.,   a Delaware corporation         By: /s/ Sharon Driscoll  
Name: Sharon Driscoll   Title: Agent         RBA HOLDINGS INC.,   a Delaware
corporation         By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title:
Agent

 

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 

 

GUARANTORS: TOPAZ MERGERSUB, INC.,   a Delaware corporation

 

  By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title: Agent         MASCUS
USA INC.,   a Florida corporation         By: /s/ Sharon Driscoll   Name: Sharon
Driscoll   Title: Agent         RITCHIE BROS. FINANCIAL SERVICES (AMERICA) INC.,
  a Nevada corporation         By: /s/ Sharon Driscoll   Name: Sharon Driscoll  
Title: Agent         SALVAGESALE SERVICES, INC.,   a Texas corporation        
By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title: Agent        
SALVAGESALE MEXICO HOLDING LLC,   a Delaware limited liability company        
By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title: Agent        
SPINDLETOP GROUP, LLC,   a Delaware limited liability company         By: /s/
Sharon Driscoll   Name: Sharon Driscoll   Title: Agent         BRIDGEPORT
AGENCIES INC.,   a Washington corporation         By: /s/ Sharon Driscoll  
Name: Sharon Driscoll   Title: Agent

 

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 

 

GUARANTORS: Signed by Sharon Driscoll for and on behalf of RITCHIE BROS.
AUCTIONEERS (UK) LIMITED, as a Guarantor

 

  By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title: Attorney



  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 

 

GUARANTORS: RITCHIE BROS. TECHNICAL SERVICES B.V.,   a private company with
limited liability (besloten vennootschap) incorporated under the laws of The
Netherlands

 

  By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title: Attorney



  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 

 

GUARANTORS: MASCUS CANADA LIMITED,   a Canadian  corporation

 

  By: /s/ Sharon Driscoll   Name: Sharon Driscoll   Title: Authorized Signatory

 



  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 

 

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A.,   as Administrative Agent

 

  By: /s/ Maurice Washington   Name: Maurice Washington   Title:   Vice
President

 

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 

 

LENDERS: BANK OF AMERICA, N.A.,   as a Lender, L/C Issuer and U.S. Swing Line
Lender

 

  By: /s/ Daryl K. Hogge   Name: Daryl K. Hogge   Title: Senior Vice President  
      bank of america, n.a., Tokyo Branch         By: /s/ Miwa Ohmori   Name:
Miwa Ohmori   Title: Representative         bank of america, n.a., acting
through its Canada branch         By: /s/ Medina Sales de Andrade   Name: Medina
Sales de Andrade   Title: Vice President

 

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 

 

  ROYAL BANK OF CANADA,   as a Lender, an L/C Issuer and Canadian Swing Line
Lender

 

  By: /s/ Baljit Mann   Name: Baljit Mann   Title: Authorized Signatory

 

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 



 

  WELLS FARGO BANK, N.A., CANADIAN BRANCH,   as a Lender         By: /s/ Chris
Sheppard   Name: Chris Sheppard   Title: Vice President, Relationship Manager  
      By: /s/ John Davis   Name: John Davis   Title: Senior Vice President,
Regional Manager

 

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 

 

  EXPORT DEVELOPMENT CANADA,   as a Lender

 

  By: /s/ Allan T. Quiz   Name: Allan T. Quiz   Title: Senior Asset Manager    
    By: /s/ Michael Lambe   Name: Michael Lambe   Title: Asset Manager

 

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 

 

  HSBC BANK CANADA,   as a Lender

 

  By: /s/ Todd Patchell   Name: Todd Patchell   Title: Vice President, Region
Head of Large Corporate         By: /s/ Reid Hamilton   Name: Reid Hamilton  
Title : Assistant Vice President, Corporate Banking

 

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 



 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CANADA BRANCH,   as a Lender

 

  By: /s/ Daniel Nanson   Name: Daniel Nanson   Title: Managing Director

 

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 



 

  NATIONAL BANK OF CANADA,   as a Lender         By: /s/ Manny Deol   Name:
Manny Deol   Title: Director         By: /s/ David Torrey   Name: David Torrey  
Title: Managing Director

 

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 

 

  GOLDMAN SACHS BANK USA,   as a Lender         By: /s/ Ushma Dedhiya   Name:
Ushma Dedhiya   Title: Authorized Signatory

 

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 



 

  RAYMOND JAMES BANK, N.A.,   as a Lender       By: /s/ Cormac Mac Lochlainn  
Name: Cormac Mac Lochlainn   Title: Senior Vice President, Corporate Banking

 

  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



 



 

  THE BANK OF NOVA SCOTIA,   as a Lender         By: /s/ Edwin Ho   Name: Edwin
Ho   Title: Director, Credit Solutions         By: /s/ Hilary Thompson   Name:
Hilary Thompson   Title: Director, Commercial Banking

 



  

RITCHIE BROS. AUCTIONEERS INCORPORATED

FIRST AMENDMENT TO CREDIT AGREEMENT



